DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant office action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  Any reference not considered (lined through) failed to meet all of the requirements of 37 CFR 1.98.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-14, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spero et al. (US 2005/0182394; hereafter Spero).
In regard to claim 1, Spero discloses a method of use of a tissue injection cannula (2 or 3 or 2/3) of a tissue transfer system (the preamble just recites ambiguous method of use’ biopsy is a tissue transfer method), the method comprising: introducing a distal end of the tissue injection cannula (distal end of 2 or 3 or 2/3) of the tissue transfer system percutaneously through an opening into a region of the body, the tissue 
In regard to claim 2, Spero discloses wherein the handle extends in-line with the tissue injection cannula (see Figure 1).
In regard to claim 3, Spero discloses wherein the tissue transfer system comprises an actuation mechanism (5; see Figure 2).
In regard to claim 4, Spero discloses comprising transferring tissue through the distal end of the tissue injection cannula (biopsy is a tissue transfer procedure). 
In regard to claim 5, Spero discloses wherein the at least one tissue reservoir is removably attachable from the angled receiving section such that the at least one tissue reservoir extends at an angle relative to the handle to facilitate manipulation of the handle (element 26 is a screw cap so that the reservoir 11 can be replaced).
In regard to claim 6, Spero discloses wherein an intersection between the handle and the at least one tissue reservoir provides a grip section to a user (see Figure 1).
In regard to claim 7, Spero discloses wherein the tissue injection cannula extends in-line with the handle such that the at least one tissue reservoir is angled relative to the tissue injection cannula (see Figure 1).
In regard to claim 8, Spero discloses wherein the tissue injection cannula defines at least one opening near or at the distal end of the tissue injection cannula and a 
In regard to claim 10, Spero discloses wherein the angled receiving section extends over the handle (see Figure 1).
In regard to claim 11, Spero discloses a method of use of an injection cannula of a tissue injection system, the method comprising: introducing a distal end of the injection cannula (3) of the tissue injection system percutaneously into a region of the body, the tissue injection system including (i) a handle (y-shaped element 4, 26), and (ii) a tissue harvesting cannula (2) defining at least one opening near or at a distal end of the tissue harvesting cannula, wherein a proximal end of the tissue harvesting cannula is removably attachable to the handle (functional limitation; element 2 can be removed) such that the tissue harvesting cannula is in fluid communication with a harvesting reservoir assembly (lumen of 2) and is couplable to an actuation mechanism (5), and wherein the harvesting reservoir assembly is couplable to the handle (2 is couplable to the defined handle).
In regard to claim 12, Spero discloses wherein the harvesting reservoir assembly is fluidly couplable to the handle (lumen of 2 extends into the lumen of the handle).
In regard to claim 13, Spero discloses wherein the harvesting reservoir assembly is disposed externally relative to the handle (see any of the figures; the lumen of 2 is disposed externally of the defined handle).
In regard to claim 14, Spero discloses wherein the injection cannula is a tissue injection cannula (functional limitation; cannula 3 has a lumen).

In regard to claim 20, Spero discloses comprising a processor to control at least one of injection tissue identification, or an injection rate (see par. [0008], [0018]-[0020], [0025], [0027], and [0043]).

Claim(s) 11-12, 14, 16-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee (US 2006/0224144).
In regard to claim 11, Lee discloses a method of use of an injection cannula of a tissue injection system, the method comprising: introducing a distal end of the injection cannula (30) of the tissue injection system percutaneously into a region of the body, the tissue injection system including (i) a handle (15, 50), and (ii) a tissue harvesting cannula (40) defining at least one opening near or at a distal end of the tissue harvesting cannula, wherein a proximal end of the tissue harvesting cannula is removably attachable to the handle such that the tissue harvesting cannula is in fluid communication with a harvesting reservoir assembly (12) and is couplable to an actuation mechanism (110 including various actuating mechanisms positioned thereon), and wherein the harvesting reservoir assembly is couplable to the handle (see Figure 1).
In regard to claim 12, Lee discloses wherein the harvesting reservoir assembly (12) is fluidly couplable to the handle (lumen of 50 is in fluid communication with 12 when 50 and 11 are engaged).

In regard to claim 16, Lee discloses wherein the harvesting reservoir assembly (12) includes one or more individual cartridges (12 can be considered a cartridge).
In regard to claim 17, Lee discloses wherein the one or more individual cartridges are tissue cartridges (12 is configured to receive tissue; see par. [0059]).
In regard to claim 19, Lee discloses comprising a processor (104, 119, pressure sensor) to control at least one of a harvesting rate, a harvesting pressure, or a harvesting flow rate (see par. [0094]-[0097]).
In regard to claim 20, Lee discloses comprising a processor (104, 119, pressure sensor) to control an injection rate (see par. [0094]-[0097]).
Claim(s) 11-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shippert (US 7,780,649).
In regard to claim 11, Shippert discloses a method of use of an injection cannula (512) of a tissue injection system (100), the method comprising: introducing a distal end of the injection cannula (512) of the tissue injection system percutaneously into a region of the body (during fat re-injection), the tissue injection system including (i) a handle (104), and (ii) a tissue harvesting cannula (118) defining at least one opening near or at the distal end of the tissue harvesting cannula (opening at the distal end of 118), wherein a proximal end of the tissue harvesting cannula is removably attachable to the handle such that the tissue harvesting cannula is in fluid communication with a harvesting reservoir assembly (112) and is couplable to an actuation mechanism (any element used in actuation of the assembly; the breadth of the claim is large so that 
In regard to claim 12, Shippert discloses wherein the harvesting reservoir assembly (112) is fluidly couplable to the handle (104) (see 112 with perforations positioned within 104 in Figure 1).
In regard to claim 13, Shippert discloses wherein the harvesting reservoir assembly (112) is disposed externally relative to the handle (104) (112 is removable from the handle 104 and is therefore disposed externally at times).
In regard to claim 14, Shippert discloses wherein the injection cannula (512) is a tissue injection cannula (referred to as “reinjection cannula”).
In regard to claim 15, Shippert discloses wherein the harvesting reservoir assembly (112) is couplable to the handle (104) via tubing (128 or 1020) extending between the harvesting reservoir assembly and the handle.
In regard to claim 16, Shippert discloses wherein the harvesting reservoir assembly (112) includes one or more individual cartridges (see one cartridge in Figure 1).
In regard to claim 17, Shippert discloses wherein the one or more individual cartridges are tissue cartridges (112 are configured to hold fat tissue).
In regard to claim 18, Shippert discloses wherein the harvesting reservoir assembly (112) includes a plurality of individual cartridges (see Figure 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,406,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,314,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Allowability is predicated upon resolution of the double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783